DETAILED ACTION
This action is in response to the amendment filed on 06/28/21.
Claims 21-23 are pending and have been examined.
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21-23 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Shelton, IV et al. (7,044,352). 
	Regarding claims 21-23, Shelton discloses a surgical stapling instrument system, comprising: a stapling instrument (20); a staple cartridge (37; Fig. 11) configured to be attached to said stapling instrument: staples removably stored within said staple cartridge (Fig. 11); a first jaw (16); a second jaw (18) moveable relative to said first jaw, wherein said second jaw is moveable between a locked position (Fig. 29), an unlocked unclamped position (Fig. 24), and a clamped position (i.e. closed position; Fig. 21); and a lock system (270; spring fingers 272) configured to permit said second jaw to move to said clamped position when said staple cartridge is attached to said stapling instrument (Fig. 24); and wherein said lock system is further configured to lock said second jaw in said locked position when said staple cartridge is not attached to said stapling instrument (col. 2, lines 46-58; col. 11, lines 59-67; col. 12, line 11-19); and a release portion (i.e. the button part of wedge 218; Fig. 25); the lockout system configured to . 
Response to Arguments
Applicant's arguments filed 06/28/21 have been fully considered but they are not persuasive. Applicant contends wherein in Shelton, the absence of a staple cartridge does not lock the anvil in an open position. This is not found persuasive by the Examiner as claims are given their broadest reasonable interpretation consistent with the specification. Shelton discloses a staple cartridge comprising a wedge, and a lock system 270 with spring fingers 272, wherein when the wedge is no in an unfired/proximal position, i.e. spent cartridge or missing cartridge, the spring fingers engages a middle pin 46 of a firing device and impede distal movement of said firing device; and, thereby, lock the second jaw on an open position.  
For the reasons above, the grounds of rejection are deemed proper.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464.  The examiner can normally be reached on Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE LOPEZ/Primary Examiner, Art Unit 3731